Order, Supreme Court, NSw York County, entered on August 3, 1970, granting plaintiff’s motion for leave to amend a notice of claim nunc pro tuno, unanimously reversed, on the law, without costs and without disbursements, and the motion denied. Plaintiff, who was injured on May 12, 1969, commenced an action for personal injuries on August 14,1969, and made the instant motion on July 13, 1970. He incorrectly relies upon subdivision 6 of section 50-e of the General Municipal Law in his attempt to amend the subrogee’s notice of claim for property damage by adding a belated notice of claim for personal injury. (Matter of Kinard v. City of New York, 26 A D 2d 821.) , Concur—Capozzoli, J. P., McGivern, Kupferman, McNally and Tilzer, JJ.